 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                    ***
 7    BRENDA HARVEY,                                            Case No. 2:18-cv-01287-GMN-BWN
 8                                            Plaintiff,                       ORDER
              v.
 9
      WAL-MART STORES, INC.,
10
                                            Defendant.
11

12           This matter is before the court on the parties’ Notice of Settlement (ECF No. 14) which
13   was filed April 22, 2019. The notice advised the court that the parties had reached a settlement,
14   but did not give a timeframe on when it was anticipated that a stipulation to dismiss would be filed.
15           On May 8, 2019, the district judge automatically referred (ECF No. 17) this matter to the
16   undersigned for a settlement conference. The undersigned scheduled the settlement conference
17   for September 19, 2019. See Order (ECF No. 18). However, the court is unsure whether a
18   settlement conference is needed based on the notice of settlement. Accordingly,
19           IT IS ORDERED that the parties shall have until July 5, 2019, to file a stipulation to
20   vacate the settlement conference if the case has indeed settled. The parties shall advise the court,
21   with specificity, when the stipulation to dismiss will be filed. If a stipulation is not filed, the court
22   will keep the settlement conference as currently scheduled.
23           DATED this 20th day of June, 2019.
24

25
                                                               BRENDA WEKSLER
26                                                             UNITED STATES MAGISTRATE JUDGE
27

28
                                                           1
